Case 3:16-cv-00777-TAD-JPM Document 829 Filed 09/13/21 Page 1 of 1 PageID #: 28641




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                         MONROE DIVISION
   LUV N’ CARE                                          CIVIL ACTION NO. 3:16-00777
   VERSUS                                               JUDGE TERRY A. DOUGHTY
   LINDSEY LAURAIN, ET AL.                              MAG. JUDGE PEREZ-MONTES

                                               ORDER

           Previously, the Court appointed Scott Woloson as the technical advisor to the Court in this

   action with his costs to be assessed equally between Plaintiffs and Defendants and timely paid as

   billed. The Court has received Mr. Woloson’s invoice, attached, for services from August 14,

   2021 through September 10, 2021, in the amount of $30,277.40. Accordingly,

          IT IS ORDERED that the parties make payment directly to Mr. Woloson within fifteen

   (15) days of this Order as follows:

                                         Plaintiffs: $15,138.70

                                         Defendants: $15,138.70

   Send payment to Law Office of Scott Woloson, P.C., at the following address:

                                         1431 Wirt Road, #141
                                         Houston, TX. 77055

          IT IS FURTHER ORDERED that Defendants appoint a lead counsel to collect payment

   from Defendants and to make a single payment to Mr. Woloson on behalf of Defendants.

          IT IS FURTHER ORDERED that Plaintiffs appoint a lead counsel to collect payment

   from Plaintiffs and to make a single payment to Mr. Woloson on behalf of Plaintiffs.

          Monroe, Louisiana, this 13th day of September, 2021.


                                                        ____________________________________
                                                         TERRY A. DOUGHTY
                                                         UNITED STATES DISTRICT JUDGE


                                              Page 1 of 1
